     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                               No. 2:19-cv-1630 MCE DB P
12                      Plaintiff,
13              v.                                     ORDER
14    SHASTA COUNTY JAIL MEDICAL
      STAFF, et al.,
15
                        Defendants.
16

17
            Plaintiff, a county jail inmate proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983
18
     and has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF
19
     Nos. 1, 8). This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §
20
     636(b)(1)(B).
21
            For the reasons stated below, the court shall grant plaintiff’s request to proceed in forma
22
     pauperis. Plaintiff will also be given an opportunity to amend the complaint.
23
     I.     IN FORMA PAUPERIS APPLICATION
24
            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §
25
     1915(a). (See ECF No. 8). Accordingly, the request to proceed in forma pauperis will be
26
     granted.
27
     ////
28
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 2 of 12

 1          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

 2   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

 3   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 4   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 5   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of

 6   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 7   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the

 8   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 9   1915(b)(2).

10   II.    SCREENING REQUIREMENT

11          The court is required to screen complaints brought by prisoners seeking relief against a

12   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

13   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

14   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

15   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).

16          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

17   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

18   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

19   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

20   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
21   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

22   Cir. 1989); Franklin, 745 F.2d at 1227.

23          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

24   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

25   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

26   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
27   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

28   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
                                                         2
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 3 of 12

 1   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

 2   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.

 3   McKeithen, 395 U.S. 411, 421 (1969).

 4   III.    PLEADING STANDARD

 5           A.    Generally

 6           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

 7   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

 8   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source

 9   of substantive rights, but merely provides a method for vindicating federal rights conferred

10   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

11           To state a claim under Section 1983, a plaintiff must allege two essential elements: (1)

12   that a right secured by the Constitution or laws of the United States was violated and (2) that the

13   alleged violation was committed by a person acting under the color of state law. See West v.

14   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cty., 811 F.2d 1243, 1245 (9th Cir. 1987).

15           A complaint must contain “a short and plain statement of the claim showing that the

16   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

17   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

18   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

19   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

20   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
21   plausibility demands more than the mere possibility that a defendant committed misconduct and,

22   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

23           B.    Linkage Requirement

24           Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate

25   that each defendant personally participated in the deprivation of his rights. See Jones v.

26   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between
27   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

28   ////
                                                          3
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 4 of 12

 1   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor

 2   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

 3           Government officials may not be held liable for the actions of their subordinates under a

 4   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in

 5   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious

 6   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has

 7   violated the Constitution through his own individual actions by linking each named defendant

 8   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.

 9   Id. at 676.

10   IV.     PLAINTIFF’S COMPLAINT

11           A.    General Facts

12           Plaintiff, an inmate at Shasta County Jail (“SCJ”), formally names SCJ medical staff and

13   SCJ security staff as defendants. (See ECF No. 1 at 1-2). He contends that defendants used

14   excessive force against him and were deliberately indifferent to his serious medical needs in

15   violation of his Eighth Amendment rights. (See id. at 3-4). Plaintiff further contends that his

16   rights under the First Amendment were violated when, after filing grievances against jail deputies

17   for the assault, he was retaliated against when authorities filed false reports against him, resulting

18   in his privileges being taken away. (See id. at 4).

19           Plaintiff claims that as a result of defendants’ actions, his left arm was dislocated, and his

20   right wrist was badly injured. (See ECF No. 1 at 4). He further contends that as a result of
21   defendants’ deliberate indifference and failure to treat him for three weeks, he was in great pain,

22   and his condition deteriorated. (See id. at 3).

23           B.    Relief Requested

24           Plaintiff seeks expungement of the false report from his record. (See ECF No. 1 at 5). He

25   asks for remuneration in the amount of $1,000.00 a day for the period that he was disciplined,

26   multiplied by the number of privileges he lost as a result of the disciplinary action. In addition,
27   plaintiff requests $100,000.00 in damages for his shoulder injury and $5,000.00 for his wrist

28   ////
                                                           4
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 5 of 12

 1   injury. Finally, plaintiff asks for $4,000.00 for each of the twenty-one days he was denied

 2   medical treatment. (See id. at 5).

 3   V.        DISCUSSION

 4             A.   Procedural Matters

 5                  1. Possible Failure Exhaust Administrative Remedies

 6             A cursory review of plaintiff’s complaint appears to indicate that plaintiff may not have

 7   properly exhausted his administrative remedies at SCJ prior to filing the instant action. (See ECF

 8   No. 1 at 3-4) (plaintiff stating he did not file appeals because they were either unavailable to him

 9   and/or he was retaliated against and appeals were not “properly acknowledged” by prison staff).

10   However, because a demonstration of the exhaustion of administrative remedies is not a pleading

11   requirement (see Wyatt v. Terhune, 315 F.3d 1108, 1112 (9th Cir. 2003)), and inmates are not

12   required to specifically plead or demonstrate exhaustion in their complaints (see Jones v. Bock,

13   549 U.S. 199, 216 (2007)), the court will conduct a substantive screening of this action at this

14   time. Plaintiff is warned, however, that should defendants be ordered to respond to this action,

15   any failure to exhaust that can be substantiated may be proffered by defendants as an affirmative

16   defense in support of the dismissal of this action. See generally Albino v. Baca, 747 F.3d 1162,

17   1166 (9th Cir. 2014) (stating failure to exhaust is affirmative defense defendants must plead and

18   prove).

19                  2. Failure to Name Defendants with Specificity

20             A second significant problem with the complaint is that plaintiff only formally names
21   “SCJ medical staff” and “SCJ security staff” as defendants in this action.1 (See ECF No. 1 at 1-

22   2). No specific names of state actors are listed as defendants. To state viable Section 1983

23   claims against defendants, plaintiff must plead that each government official, through his or her

24   own individual actions, has violated the Constitution. See Iqbal, 556 U.S. at 676. Should

25   plaintiff choose to file an amended complaint, he will need to provide the names of defendants as

26   ////
27
     1
      With respect to each of these groups of individuals, plaintiff clearly indicates that he does not
28   know their names; only their occupations. (See ECF No. 1 at 2).
                                                      5
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 6 of 12

 1   well as identify the specific acts or omissions of each of them that he asserts violated his rights

 2   under the Constitution. If he is unable to do so, these claims will have to be dismissed.

 3          B.    Substantive Claims

 4                1. Excessive Force

 5                    a. Facts

 6          Within plaintiff’s excessive force claim, he alleges that when he was on his way to court,2

 7   one Deputy William Mason,3 presumably an employee at SCJ,4 assaulted him multiple times and

 8   “influenced” Deputy Von Germen and Decker5 to assault him as well. (See ECF No. 1 at 4). He

 9   contends that “hand cuffs [sic] and wrist locks were employed with the specific intent to cause

10   harm to me. No provokations [sic] nor violence was displayed by me to be seen as justification

11   for assaultive behavior.” (See id. at 4) (brackets added). He states that as a result of these

12   individuals’ actions, his left arm was dislocated, and his right wrist was badly injured. (See id. at

13   4).

14                    b. Relevant Law

15          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

16   restraints on prison officials, who may not . . . use excessive physical force against prisoners.”

17   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)).

18   “[W]henever prison officials stand accused of using excessive physical force in violation of the

19   [Eighth Amendment], the core judicial inquiry is . . . whether force was applied in a good-faith

20   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,
21   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).

22   2
       Plaintiff provides no approximate date for this event. If plaintiff chooses to amend the
23   complaint, he will need to provide one.
     3
       Because plaintiff did not formally identify Deputy William Mason as a defendant in the
24   complaint (see ECF No. 1 at 1-2), he is not listed on the court’s docket as a defendant in this
     action. Therefore, the Clerk of Court will be directed to add this individual’s name to it as a
25   defendant in this action.
     4
26     If Deputy William Mason is not an employee of SCJ, plaintiff must notify the court
     immediately and identify Mason’s actual employer.
     5
27     Here again, plaintiff must, if possible, provide the full names and employers of these two
     individuals. Because they are not formally identified as defendants in this action, the Clerk of
28   Court will be directed to add them as defendants to the case caption of the docket as well.
                                                         6
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 7 of 12

 1
                            c.      Analysis
 2
            Plaintiff has raised cognizable Eighth Amendment excessive force claims against Deputy
 3
     William Mason, Deputy Von Germen and Decker. Plaintiff’s dislocated arm and badly injured
 4
     wrist incurred on his way to a court appearance, without more, does not appear to have been the
 5
     result of force used against him in a good-faith effort to maintain or restore discipline. See
 6
     generally Hudson, 503 at 6-7. For this reason, plaintiff will be permitted to proceed with this
 7
     claim against these individuals.
 8
                  2. Deliberate Indifference
 9
                      a. Facts
10
            Plaintiff also states that after being assaulted by security staff, he sought medical attention
11
     for his injuries, but he was completely ignored. (See ECF No. 1 at 3). Specifically, he states that
12
     he filed at least four medical slips with nurses and staff and “two more on the tablet”6 before the
13
     injury to his arm was acknowledged. (See id. at 3). As a result, plaintiff contends, between
14
     February 21st and March 13th,7 his need of a sling for his arm was “totally ignored, leading to
15
     great pain” and further damage to his arm. (See id. at 3).
16
            Eventually, plaintiff’s need for an arm sling was acknowledged, and he was issued one.
17
     (See ECF No. 1 at 3). However, he contends that prior to this, he was in great pain and
18
     discomfort for twenty-one days. (See id. at 3). He asserts that because he did not receive proper
19
     medical care, he still has issues with his arm. (See id. at 3).
20
                      b. Relevant Law
21
            “[D]eliberate indifference to serious medical needs of prisoners constitutes the
22
     unnecessary and wanton infliction of pain, proscribed by the Eighth Amendment. This is true
23
     whether the indifference is manifested by prison doctors in their response to the prisoner’s needs
24
     or by prison guards in intentionally denying or delaying access to medical care or intentionally
25

26
     6
       The court is unclear what “on the tablet” means. Should plaintiff choose to amend his
     complaint, he must explain what he means and, if applicable, identify any individuals who
27   reviewed the tablet and ignored plaintiff’s input on it.
     7
       Plaintiff fails to provide the year in which this deprivation allegedly occurred. Should he
28   choose to amend the complaint and raise this claim again, the year must be provided.
                                                          7
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 8 of 12

 1
     interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)
 2
     (internal citations, punctuation and quotation marks omitted). “Prison officials are deliberately
 3
     indifferent to a prisoner’s serious medical needs when they ‘deny, delay or intentionally interfere
 4
     with medical treatment’.” Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (quoting
 5
     Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988)).
 6
                        c. Analysis
 7
               This claim, as currently presented, is not cognizable. Plaintiff does clearly state that his
 8
     dislocated arm and wrist required medical attention and that his repeated requests to receive it
 9
     were ignored for three weeks. (See ECF No. 1 at 3-4). However, plaintiff fails to identify with
10
     specificity who he notified of his injuries and who ignored his pleas for medical assistance. (See
11
     generally id. at 3-4). Again, in a Section 1983 action, a plaintiff must allege facts showing how
12
     defendants individually caused or personally participated in causing the harm alleged. See
13
     generally Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981) (stating causation needed in
14
     Section 1983 claim). Plaintiff’s broad references to “medical staff,” “nurses/staff,” and “the P.A.
15
     and other medical staff” (see ECF No. 1 at 3), is not sufficient to state a claim. See, e.g., Moore
16
     v. Brown, No. 1:10-cv-0806 LJO DLB, 2012 WL 1413676, at *3 (E.D. Cal. Apr. 20, 2012)
17
     (noting plaintiff’s reference to “defendants” as a group and inferring this fails to state claim).
18
               For these reasons, plaintiff’s deliberate indifference claim is not cognizable. Plaintiff will,
19
     however, be given an opportunity to amend this claim. Should he choose to do so, he must
20
     provide the names of the individuals who denied him treatment and clearly state how each person
21
     did so.
22
                    3. Retaliation
23
                        a. Facts
24
               Plaintiff’s retaliation claim is interwoven with his excessive force claim. (See ECF No. 1
25
     at 4). In this claim, he asserts that after excessive force was used against him and he was refused
26
     medical treatment, he filed a grievance to complain about the behavior of the deputies. (See id. at
27
     4). In response, plaintiff contends, retaliation occurred in the form of the filing of false reports
28
                                                           8
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 9 of 12

 1   against him which led to his privileges being taken away. (See id. at 4). Plaintiff also asserts that

 2   he was threatened with further assault if he continued filing grievances. (See generally id. at 4)

 3   (plaintiff stating he was told that “if [he] didn’t want to be assaulted again . . . [he should] not . . .

 4   talk back and [he should] follow orders.”).

 5                     b. Relevant Law

 6           A viable First Amendment claim for retaliation must establish the following five elements:

 7   “(1) An assertion that a state actor took some adverse action against an inmate (2) because of (3) that

 8   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First

 9   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

10   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

11                     c. Analysis

12           Plaintiff’s allegations that he was retaliated against because he filed a grievance related to

13   injuries allegedly caused by prison officials and prison officials’ subsequent failure to timely treat

14   those injuries (see ECF No. 1 at 4) partially states a cognizable First Amendment retaliation claim

15   because an inmate has a right to file a grievance. See Watison v. Carter, 668 F.3d 1108, 1114

16   (9th Cir. 2012) (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). However, this

17   claim is not actionable because, yet again, plaintiff has not clearly identified which state actors

18   retaliated against him by filing false reports and threatening him with future assaults. (See id. at

19   4).

20           Plaintiff will be given the opportunity to amend this claim. Should he choose to do so, he
21   must provide the names of the prison officials who he claims retaliated against him because he

22   filed a grievance about his assault and the delay in treatment of his resulting injuries.

23   VI.     CONCLUSION

24           Plaintiff has raised cognizable excessive force claims against Deputy William Mason,

25   Deputy Von Germen, and Decker of the Shasta County Jail. He has not, however, raised viable

26   claims related to his deliberate indifference and retaliation claims. Consequently, plaintiff will be
27   given an opportunity amend the complaint.

28   ////
                                                          9
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 10 of 12

 1          Plaintiff is not obligated to amend the complaint. He may instead simply proceed on the

 2   excessive force claims against Deputy William Mason, Deputy Von Germen, and Decker and

 3   voluntarily dismiss the deliberate indifference and retaliation claims. Whichever choice plaintiff

 4   makes, he must inform the court of it via the Notice on How to Proceed form that is attached to

 5   the end of this order.

 6   VII.   OPTION TO AMEND THE COMPLAINT

 7          If plaintiff chooses to file an amended complaint, it will take the place of the original

 8   complaint. See Lacey v. Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012) (amended complaint

 9   supersedes original). Any amended complaint should observe the following:

10          An amended complaint must identify as a defendant only persons who personally

11   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson

12   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a

13   constitutional right if he does an act, participates in another's act or omits to perform an act he is

14   legally required to do that causes the alleged deprivation).

15          An amended complaint must also contain a caption including the names of all

16   defendants. Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging

17   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

18          Any amended complaint must be written or typed so that it is complete in itself without

19   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an

20   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
21   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay,

22   375 F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter

23   being treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa

24   Cty., 693 F.3d 896 (2012).

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The Clerk of Court shall add the following individuals as defendants to the case
27   caption of the docket: Deputy William Mason, Deputy Von Germen, and Decker.

28   ////
                                                        10
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 11 of 12

 1             2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 8) is GRANTED;

 2             3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 3   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 4   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 5   appropriate agency filed concurrently herewith, and

 6             4. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend.

 7             IT IS FURTHER ORDERED that within sixty days of the date of this order, plaintiff shall

 8   either:

 9             1. File an amended complaint, or

10             2. Inform the court in writing that:

11                a. He wishes to proceed only on the cognizable claims identified herein, and

12                b. He voluntarily dismisses any and all other defendants and claims in this action

13   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

14             Failure to take one of these courses of action within the time allotted may result in the

15   dismissal of this action for failure to prosecute and/or failure to obey a court order. See Fed. R.

16   Civ. P. 41(b); see also L.R. 110.

17   Dated: August 31, 2020

18

19

20
21

22   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/rood1630.scrn
23

24

25

26
27

28
                                                            11
     Case 2:19-cv-01630-MCE-DB Document 10 Filed 08/31/20 Page 12 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                                No. 2:19-cv-1630 MCE DB P
12                       Plaintiff,
13           v.                                         PLAINTIFF’S NOTICE ON HOW TO
                                                        PROCEED
14    SHASTA COUNTY JAIL MEDICAL
      STAFF, et al.,
15
                         Defendants.
16

17            CHECK ONE:

18           Plaintiff would like to proceed immediately on his excessive force claims against

19   defendant Deputy William Mason, Deputy Von Germen, and Decker of the Shasta County Jail.

20   By choosing to go forward without amending the complaint, plaintiff: (1) consents to the

21   dismissal without prejudice of defendants Shasta County Jail medical staff and Shasta County Jail

22   security staff, and (2) chooses to forego any related and/or potentially viable claims against these

23   groups generally and any other potential, yet to be named specific defendants within these groups

24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

25           Plaintiff would like to amend the complaint.

26
     DATED:
27                                                 _______________________________
                                                   COLTON JAMES ROOD
28                                                 Plaintiff Pro Se
